Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 12, 2019

                                      No. 04-19-00458-CV

                                  Frederick Stanton DUNCAN,
                                            Appellant

                                                v.

                                   Shanna Nicole DUNCAN,
                                          Appellees

                  From the 407th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016-CI-18794
                        Honorable David A. Canales, Judge Presiding


                                         ORDER
        Appellant filed a notice of appeal on June 28, 2019, which states that “Appellant is
presumed indigent and may proceed without paying costs under Rule 20.1,” see TEX. R. APP. P.
20.1, but the notice of appeal did not include a copy of a statement of inability to afform payment
of court costs, and the very limited record before us also contains no such statement.
        On August 8, 2019, the Bexar County District Clerk notified this court that Appellant has
not paid the clerk’s fee for preparing the record and Appellant is not entitled to a free clerk’s
record.
        We ORDER Appellant to provide written proof to this court within TEN DAYS of the
date of this order that (1) the clerk’s fee has been paid or arrangements have been made to pay
the clerk’s fee, or (2) Appellant is entitled to appeal without paying the clerk’s fee. See id.
       If Appellant fails to respond as ordered, this appeal will be dismissed for want of
prosecution. See id. R. 37.3(b).



                                                     _________________________________
                                                     Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of August, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court